8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie M. MCMAHON, Plaintiff-Appellant,v.F  & M CORPORATION, formerly known as Farmers & MerchantsNational Bank;  Raynor V. Snead;  Wilbur M. Feltner;  RobertE. Lee;  William M. Mote;  William E. Schmidheiser, III;Charles G. Aschmann, Jr.; Michael L. Foreman, Clerk, CircuitCourt;  Donald H. Kent;  John H. Johnston; Kevin L. Locklin;Donald L. Bowman;  David H. Savasten; Richard L. Douglas;Clarence E. Martin, III;  Daniel T. Booth; William M. Kidd;Albert Bryan, Jr.;  Doris Casey, U.S. District Court;Richard L. Williams;  Michael L. Bryan;  Patrick L. Henry,III, Defendants-Appellees.
No. 93-1485.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.
Marie M. McMahon, Appellant Pro Se.
Michael Leo Bryan; Gregory E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA; George W. Johnston, III, KUYKENDALL, JOHNSTON, COLEMAN & KUYKENDALL, P.C.; Mark Dudley Obenshain, WHARTON, ALDHIZER & WEAVER; Charles G.  Aschmann, Jr., ASCHMANN & ASCHMANN; J. Ross Newell, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C.; John H. Johnston, SLENKER, BRANDT, JENNINGS & JOHNSTON; Kevin L. Locklin; Donald L. Bowman; David H. Savasten; Joan L. Casale, BOWLES, RICE, MCDAVID, GRAFF & LOVE; Paul Benedict Weiss, MARTIN & SEIBERT; John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   McMahon v. F & M Corporation, No. CA-92-43-H (W.D. Va.  Feb. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Several of the Defendants moved to dismiss this appeal.  Because our disposition addresses the entire case, we deny these motions.  We also deny McMahon's Motions to Deny Motion to Dismiss Case.  In addition, we deny F & M Corporation's Motion to Substitute Party